Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00446-CV

                                 Paul WILLIAMS and SACC, Inc.,
                                          Appellants

                                                 v.

                                         Barbara GRANT,
                                             Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI09043
                              Honorable Aaron Haas, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 16, 2019

AGREED MOTION GRANTED; REVERSED AND RENDERED

           On September 20, 2019, the parties filed an agreed motion stating they have reached a

settlement and asking this court to reverse the trial court’s February 19, 2019 default judgment in

favor of appellee, Barbara Grant, and render a take-nothing judgment against her. See TEX. R.

APP. P. 42.1(a)(2)(A) (permitting appellate court to dispose of an appeal by rendering judgment

effectuating the parties’ agreement). After consideration, we grant this relief, and consistent with

the parties’ request, reverse the trial court’s default judgment signed on February 19, 2019, and

render a take-nothing judgment against appellee. See id. We assess all costs of this appeal against
                                                                                   04-19-00446-CV


appellants. See id. R. 42.1(d) (requiring appellate court to assess costs against appellant absent

agreement by the parties).

                                                 PER CURIAM




                                               -2-